Citation Nr: 0818307	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  05-27 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision rendered in January 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO), located in Los Angeles, California.  

According to the evidence on file, a Motion to Advance on the 
Docket (AOD) was granted by the Board, due to good or 
sufficient case shown, in accordance with he provisions of 38 
U.S.C.A. § 7107 (West 2002 & Supp. 2006) and 38 C.F.R. 
§ 20.900(c) (2007).


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The most recent VA examination showed that the veteran 
had Level VI hearing in the right ear and Level VII hearing 
in the left ear.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.1-
4.14, 4.104, Diagnostic Code 6100 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has come before the VA asking that a rating in 
excess of 30 percent be assigned for his bilateral hearing 
loss.  The Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter sent to 
the veteran from the agency of original jurisdiction (AOJ) in 
October 2002 before the issuance of the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim for an increased 
evaluation and of his, and VA's, respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records and those other records that the VA was made aware 
thereof.  As such, the VA obtained those records and they 
have been included in the claims folder, available for 
review.

The Board has also considered whether a VA medical 
examination or opinion should be obtained.  See 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).  
The record indicates that the veteran did undergo VA medical 
examinations in 2002, 2003, and 2004, and the results of 
those examinations have been included in the claims folder 
for review.  The Board finds that the VA has met its duty to 
assist the veteran in obtaining a medical examination of the 
veteran.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The veteran was scheduled for a Board Hearing but, 
unfortunately, the veteran failed to report for that hearing.  
The appellant was given notice that the VA would help him 
obtain evidence but that it was up to the appellant to inform 
the VA of that evidence.  During the course of this appeal, 
the appellant and his representative have proffered documents 
and statements in support of the veteran's claim.  It seems 
clear that the VA has given the appellant every opportunity 
to express his opinions with respect to the issue now before 
the Board and the VA has obtained all known documents that 
would substantiate the appellant's assertions.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court, issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with Dingess-
type notice via the letter sent to him by the RO in March 
2006.  This letter specifically discussed the contents of 
Dingess and how the Dingess case could affect the veteran's 
case.  Because this notice has been provided, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

According to Vazquez-Flores v. Peake, 27 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, the veteran was provided pertinent information 
in the VCAA notice letter cited above and in the July 2005 
statement of the case (SOC).  Cumulatively, the veteran was 
informed of the necessity of providing on his own or by VA, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; the claimant 
was informed that should an increase in disability be found, 
a disability rating will be determined by applying relevant 
diagnostic code(s); and examples of pertinent medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) relevant to establishing entitlement to increased 
compensation.  

In the case currently before the Board, the VCAA notice did 
not make specific reference to Diagnostic Code 6100, of 38 
C.F.R. Part 4 (2007).  In Sanders v. Nicholson, No. 2006-7001 
(Fed. Cir. May 16, 2007), the Federal Circuit stated that all 
VCAA notice errors are presumed prejudicial and require 
reversal unless the VA can show that the error did not affect 
the essential fairness of the adjudication.  To do this, the 
VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  There must be a demonstration that there was no 
error.  See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 
337 (3d Cir.1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See also Dunlap v. Nicholson, 
21 Vet. App. 112, 118 (2007).  

The Court has stated that "Nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.

The claimant demonstrated that there was actual knowledge of 
what was needed to establish the claim.  Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007); see also 
Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  The 
mere act of submitting evidence does not demonstrate actual 
knowledge.  See Vazquez-Flores.  In this instance, the 
veteran demonstrated his awareness through his various 
submissions to the VA over the course of this appeal.  That 
is, the veteran had written that his bilateral hearing 
disability was more disabling, that it had become worse over 
the years, and that he was having increased difficulty in 
hearing others.  The veteran further insinuated through his 
statements to the VA that he was aware of what was required 
in order for a higher disability to be assigned.  

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the higher rating sought 
and that a higher rating would be assigned based on the 
pertinent diagnostic criteria.  The claimant discussed the 
pertinent criteria and submitted supporting evidence and he 
has indicated that there was no further evidence to submit.  
The criteria were discussed in the statement of the case and 
the claimant was told why a higher rating was not warranted 
under that criteria.  

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there may be a VCAA deficiency, the evidence of record is 
sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
claimant and the essential fairness of the adjudication 
process in this case was preserved.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, there is no error.  
Here, the appellant is not prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the appellant under the 
VCAA.  In essence, the appellant in this case has been 
notified as to the laws and regulations governing increased 
ratings claims.  He has been advised of the evidence 
considered in connection with his appeal and what information 
VA and the appellant would provide.  He has been told what 
the VA would do to assist him with his claim and the VA has 
obtained all documents it has notice thereof that would 
assist in the adjudication of the appellant's claim.  Thus, 
the Board finds that there has been no prejudice to the 
appellant that would warrant further notification or 
development.  As such, the appellant's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2007) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2007) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2007) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2007).  With respect to the issue before the 
Board, the appeal does not stem from the veteran's 
disagreement with an evaluation assigned in connection with 
the original grant of service connection, and the potential 
for the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2007).

As reported, the veteran has asked that his bilateral hearing 
loss disability should be assigned an evaluation in excess of 
30 percent.  For references purposes, on the authorized 
audiological evaluation, performed in January 2002, in pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
60
65
60
70
LEFT
50
60
75
65
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 90 percent in the left ear.  The 
average pure tone thresholds, in decibels, for the right ear 
was 64 and for the left ear was 66.

On the authorized audiological evaluation in December 2002, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
65
70
70
75
LEFT
70
70
80
70
70

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 72 percent in the left ear.  The 
average pure tone thresholds, in decibels, for the right ear 
was 70 and for the left ear was 72.5.

Another audiological examination was performed in May 2004.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
75
75
85
85
LEFT
70
80
85
85
90

Speech audiometry revealed speech recognition ability of 40 
percent in the right ear and 44 percent in the left ear.  The 
average pure tone thresholds, in decibels, for the right ear 
was 80 and for the left ear was 85.

On last examination was accomplished in July 2004.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
75
75
80
LEFT
70
80
80
75
75

Speech audiometry revealed speech recognition ability of 78 
percent in the right ear and 68 percent in the left ear.  The 
average pure tone thresholds, in decibels, for the right ear 
was 74 and for the left ear was 77.5.

To evaluate the degree of disability from defective hearing, 
the VA Schedule for Rating Disabilities (Rating Schedule) 
establishes eleven auditory acuity levels from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85 and 4.87, Diagnostic Code 6100; 
Table VI (2007); 38 C.F.R. § 4.85(b) and (e) (2007).  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect.  38 C.F.R. § 
4.85(e) (2007).  Table VII was amended in that hearing loss 
is now rated under a single code, that of Diagnostic Code 
6100, regardless of the percentage of disability.  See 64 
Fed. Reg. 25204 (May 11, 1999).

Applying the above test results to Table VI of the Rating 
Schedule, the veteran's hearing loss results are as follows:

Date
Right Ear Roman 
Numeral Designation
Left Ear Roman 
Numeral Designation
January 2002
II
III
December 2002
IV
VI
May 2004
IX
IX
July 2004
V
VI

When the formula in Table VII for determining the disability 
evaluation is applied to these numeric designations, the 
results are as follows:

        January 2002		0 percent
        December 2002	20 percent
        May 2004		60 percent
        July 2004		20 percent

38 C.F.R. § 4.85, Table VII (2007).

The regulations also provide for evaluating veterans with 
certain patterns of hearing impairment that cannot always be 
accurately assessed under 38 C.F.R. § 4.85 (2007) because the 
speech discrimination test may not reflect the severity of 
communicative functioning that these veterans experience.  
See 64 Fed. Reg. 25203 (May 11, 1999).  The first provision, 
that of 38 C.F.R. § 4.86(a) (2007), indicates that if pure 
tone thresholds in any four of the five frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  See 64 Fed. Reg. 
25209 (May 11, 1999).  This provision corrects for the fact 
that with a 55-decibel threshold level (the level at which 
speech becomes essentially inaudible) the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  Id.  Because the veteran does have, at least from 
December 2002 onward, four frequencies measured at 55 
decibels or greater, this provision does apply.

Date
Right Ear Roman 
Numeral Designation
Left Ear Roman 
Numeral Designation
January 2002
V
V
December 2002
VI
VI
May 2004
VII
VIII
July 2004
VI
VII

When the formula in Table VII for determining the disability 
evaluation is applied to these numeric designations, the 
results are as follows:

        January 2002		20 percent
        December 2002	30 percent
        May 2004		40 percent
        July 2004		30 percent

38 C.F.R. § 4.85, Table VII (2007).

The second provision, that of 38 C.F.R. § 4.86(b) (2007), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  This provision 
compensates for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room 
with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  This provision does not apply because the veteran has 
not been measured to have hearing loss of 30 decibels or less 
at 1000 Hertz.  The amended regulations changed the title of 
Table VIa from "Average Puretone Decibel Loss" to "Numeric 
Designation of Hearing Impairment Based Only on Puretone 
Threshold Average."  See 64 Fed. Reg. 25202 (May 11, 1999).

The Board is certainly cognizant of the veteran's argument to 
the effect that his hearing loss should be assigned an 
evaluation in excess of 30 percent.   However, the Board is 
bound in its decisions by applicable provisions of law and 
regulations.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
19.5 (2007).  In addition, the Court has explained that the 
assignment of disability ratings for hearing impairment is 
derived from a mechanical application of the Rating Schedule 
to numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

In this case, the mandated mechanical application of the 
Rating Schedule to the numeric designations assigned based on 
the reported audiometric evaluation does not warrant an 
evaluation more than previously assigned by the RO.  While it 
is true that the test results from May 2004 purportedly show 
very severe hearing loss, the examination prior to the May 
2004 exam and the examination performed two months afterwards 
do not reflect the poor quality of the veteran's hearing.  
The Board believes that the most recent examination more 
accurately depicts the veteran's hearing loss.  Accordingly, 
the Board concludes that an evaluation in excess of 30 
percent is not supported by the record and an increased 
evaluation is not warranted.  

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Although the Board sympathizes with the veteran's 
difficulties due to his hearing loss, the Board is 
constrained to abide by VA regulations.  In light of the 
above, the Board finds that the evidence is against his 
claim.

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected hearing loss, as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2007) are not met.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
bilateral hearing loss is denied.  




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


